Exhibit 10.28

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is effective as of April 15, 2013 at San Diego,
California between Lpath, Inc., a Nevada corporation (the “Company” or “Lpath”),
and Dario A. Paggiarino, M.D. (the “Employee”) with reference to the following
facts:

 

In consideration of their respective promises contained herein, the parties
hereto agree as follows:

 

1.    EMPLOYMENT

 

Company desires to hire Employee, effective April 15, 2013 (the “Date of Hire”)
to serve as its Senior Vice President and Chief Development Officer.  Employee
and Company now desire to memorialize the terms and conditions associated with
such hiring, which terms and conditions are contained in this Agreement.

 

2.    EMPLOYEE’S DUTIES

 

Prior to commencing employment with the Company, Employee agrees to: (i) read
Lpath’s Employee Handbook, (a copy of which is attached as Exhibit B) and sign a
document indicating he has read it and will comply with the letter and the
spirit of the Employee Handbook, and (ii) sign a copy of Lpath’s standard
Proprietary Information & Inventions Agreement, a copy of which is attached as
Exhibit A.

 

The Employee shall, while contributing his services hereunder:

 

(a) Serve the Company in the capacity set forth in Section 1, or in such other
similar capacity as the Company’s Chief Executive Officer (“CEO”) or the Board
of Directors (hereinafter, referred to as “the Board”) may direct, on a
full-time basis and exclusive to the Company, using his best efforts, skills,
and diligence in the performance of such duties, at such place or places as may
be required for valid business reasons and as determined in the reasonable
determination of the Board;

 

(b) Report to the CEO and perform the duties and exercise the powers assigned or
vested in him by the CEO or the Board;

 

(c) Comply with and conform to any lawful instructions or directions given or
made by the CEO and the Board, and faithfully, industriously, diligently, and to
the best of the Employee’s ability, experience, and talents, serve the Company
and perform all of the duties that may be required by the terms and conditions
of this Agreement to the reasonable satisfaction of the CEO and the Board, so as
to promote the Company’s business interests; and

 

1

--------------------------------------------------------------------------------


 

(d) Devote himself diligently to the business interests of the Company and
personally attend thereto at all times during usual business hours and at other
times as may be necessary to fulfill his responsibilities hereunder, except in
case of incapacity through illness or accident, in which case he shall furnish
to the CEO such evidence thereof as the CEO may reasonably require.

 

3.    COMPENSATION

 

In consideration of the performance by the Employee of his duties hereunder, the
remuneration of the Employee shall be (and the Company shall pay to the
Employee):

 

(a)         Effective on the Date of Hire, a base salary (“Salary”) of $320,000
per annum payable in accordance with the Company’s normal payroll procedure,
subject to normal payroll deductions, with possible increases in such Salary as
decided by the Board of Directors, at their discretion,

 

(b)         Paid vacation, which shall accrue at the rate of four weeks per
year,

 

(c)          Other benefits and perquisites normally available to executives of
the Company, as may be changed from time to time,

 

(d)         Annual bonuses of up to 33% of Salary, to be based on individual and
Company performance, all at the sole discretion of the Company’s Board of
Directors, with it being agreed that for the “stub” year of 2013, a bonus of up
to $75,000 at the discretion of the Board of Directors will be paid in 2014 when
bonuses are paid to the other members of the executive team, and

 

(e)          Effective on the Date of Hire, a grant of Restricted Stock Units
(“RSUs”) representing 100,000 shares of Lpath Class A Common Stock.  Such RSUs
will time-vest on a quarterly basis over 16 quarters, with a four-quarter
“cliff.” For purposes of clarity, 25,000 shares will vest on the first
anniversary of the Date of Hire. Thereafter, 6,250 shares will vest each quarter
until the RSUs are fully vested.

 

(f)           Such additional remuneration as Employee and the Company shall
negotiate in the future.

 

4.    EXPENSES

 

The Company shall pay on behalf of the Employee or reimburse the Employee
(against the Employee’s submission to the Company of proper receipts therefore)
for all expenses properly incurred by him in the course of his employment
hereunder or otherwise in connection with the business of the Company in
accordance with Company policies, as such policies may be established and
revised by the Board from time to time.

 

2

--------------------------------------------------------------------------------


 

5.    AT-WILL EMPLOYMENT

 

Employee and the Company understand and expressly agree that Employee’s
employment with the Company is at-will, is not for a specified term, and may be
terminated by the Company or by Employee at any time, with or without notice and
with or without cause.  While not required, as a courtesy, the parties shall
attempt if possible to give thirty (30) days’ notice of termination.  This
clause shall not be interpreted to conflict with Employee’s at-will employment
status.  Employee and the Company further understand and agree that no
representation contrary to this section is valid, and that this section may not
be augmented, contradicted, or modified in any way, by any representative or
agent of the Company or any other person, except by a writing signed by the
Employee and by the Board.

 

6.  TERMINATION

 

6.1                               Upon termination for any reason, including
voluntary resignation, Employee shall:

 

(a) Be entitled to his Salary set forth in Section 3(a) hereof, prorated to the
effective date of such termination;

 

(b) Remain subject to the provisions of the Proprietary Information and
Inventions Agreement, in the form attached hereto as Exhibit A, signed
concurrently herewith;

 

(c) Be entitled to receive a payment for any accrued, unused vacation.

 

(d) Not be entitled to a severance or any other payment, unless as provided in
Section 6.2.

 

6.2                               If Company terminates the employment of
Employee without Cause (to be defined later in this section), the Company will,
in addition to the provisions of Section 6.1, and in exchange for employee’s
execution of a full and complete release of all claims as described herein:

 

(i)  Pay Employee severance compensation in an amount equal to twelve (12)
months’ Salary. Such payments are to be made in equal installments over a period
of 12 months in accordance with Company’s normal payroll procedures, and subject
to normal withholdings for taxes and the employee portion of health insurance
premiums.

 

(ii)  Continue to provide to Employee all healthcare benefits for the remainder
of the month in which the termination occurs and for the 12-month period
following Employee’s termination, provided that Employee elects to continue and
remains eligible for these benefits under COBRA, and does not become eligible
for healthcare coverage through another employer during this period.

 

3

--------------------------------------------------------------------------------


 

(iii)  If the termination occurs within 24 months after there has been a
Corporate Transaction: (a) accelerate-vest by 24 months Employee’s unvested
stock options or unvested RSUs or other stock grants, and any other such assets
that vest over time and (b) allow Employee up to 24 months to exercise such
options except to the extent that any such options expire before the end of this
24-month period or to the extent that earlier exercise is required by the
Company to effect a sale or a merger.

 

(iv) The term “Cause” is defined to mean conduct that in the good faith judgment
of the Board constitutes a material breach of duty and is to include one or more
of the following: falsification of company documents, fraud, moral turpitude,
theft, embezzlement, criminal conduct, indictment on felony criminal charges,
serious violations of Company policies, material breach of Employee’s employment
agreement or Proprietary Information and Inventions Agreement, acts or omissions
constituting gross negligence, recklessness or willful misconduct on the part of
Employee with respect to Employee’s obligations or otherwise relating to the
business of Company, extended or repeated absence from work that in the
reasonable judgment of the Board is unjustifiable, inability to perform the
essential functions of his position, with or without reasonable accommodation,
due to a mental or physical disability for a period of ninety (90) consecutive
days, or insubordination (e.g., refusal to carry out the reasonable instructions
of the CEO or the Board). If the material breach of duty is reasonably curable,
Company shall provide notice to Employee of such breach of duty and shall give
Employee a 30-day cure period.  Refusal to relocate to a facility more than 50
miles from the current facility is NOT considered Cause.

 

(v) The term “Corporate Transaction” is defined to mean (a) a transaction
whereby the Company is party to a merger or consolidation whereby the Company is
NOT the surviving entity and whereby the transaction results in the voting
securities of the Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or another entity) at least fifty (50%)
percent of the combined voting power of the voting securities of the Company or
such surviving or other entity outstanding immediately after such merger or
consolidation; or (b) the sale or disposition of all or substantially all of the
Company’s assets (or consummation of any transaction having similar effect).

 

(vi) Employee will be eligible for no other severance compensation, benefits, or
vesting other than that which is provided for in this Section 6.2 when he is
terminated.  A condition precedent to the Company’s obligation to fulfill the
severance terms in this Section 6.2 shall be Employee’s execution of a full and
complete release of all claims against the Company, its Board, officers,
employees, agents, and affiliates in reasonable form as provided by the Company
and such release has become effective in accordance with its terms prior to the
60th day following the termination date.  Nothing in this severance provision
supersedes or in any way alters the at-will provisions of Section 5 above.

 

4

--------------------------------------------------------------------------------


 

(vii)  Employee agrees that he will surrender to the Company, at its request, or
at the conclusion of his employment, all accounts, notes, data, sketches,
drawings and reproductions, and copies thereof, any of which (a) relate in any
way to the business, products, practices, or techniques of the Company,
(b) contain Confidential Information, whether or not created by him, or (c) come
into his possession by reason of his employment with the Company; and Employee
agrees further that all of the foregoing are the property of the Company.

 

7.  LOYAL PERFORMANCE

 

7.1                               Employee shall not, during the period of his
employment by the Company, engage in any employment or activity, nor have
investments, in any business competitive with the Company, provided, however,
this provision does not apply to Employee’s direct or indirect ownership of not
more than five percent (5%) of the outstanding stock of a publicly traded U.S.
corporation.  Employee agrees to notify the Company in writing of any outside
employment or business activity, including the name of the business and the
general nature of employee’s involvement, during the period of Employee’s
employment with the Company.

 

7.2                               If, at any time during the period ending two
years after Employee has ceased to be an employee of the Company (or of any
subsidiary or affiliate of the Company), whether or not pursuant to this
agreement, Employee:

 

(a) directly or indirectly engages with;

 

(b) assists or has an active interest in, whether as owner, partner,
shareholder, joint venturer, corporate officer, director, employee, consultant,
principal, agent, trustee or licensor, or in any other similar capacity
whatsoever (provided that direct or indirect ownership of not more than five
percent (5%) of the outstanding stock of a publicly traded US corporation shall
not of itself be viewed as assisting or having an active interest); or

 

(c) enters the employment of or acts as an agent for or advisor or consultant to
any person, firm, partnership, association, corporation, business organization,
entity, or enterprise (the Business”) that is, or is about to become, directly
or indirectly, engaged in any business or program that competes directly with or
is substantially similar to any business or program that the Company (or any
subsidiary or affiliate of the Company) was involved in (or was in the planning
or development stage) during the 120-day period immediately prior to Employee’s
ceasing to provide services to the Company (or any subsidiary or affiliate of
the Company) [such business or program shall include, but not be limited to,
those that involve: (a) any composition of matter or method that is protected by
(i) any

 

5

--------------------------------------------------------------------------------


 

Company trade secret or (ii) any Company intellectual property that is either
issued, pending, or filed at the time of termination or (b) the use, research or
development, for any therapeutic or diagnostic purpose, of (i) any sphingolipid,
(ii) any lysophosphatidic acid, Ceramide-1-phosphate, PAF, LTE4, or HETE or
(iii) any component of their respective pathways], then Employee shall
immediately notify Company in writing of such involvement, including the name of
the Business and the nature of Employee’s involvement, and Employee agrees to
fully respond to reasonable questions by the Company regarding such involvement
and to provide such further assurances reasonably requested by Company that
Employee is not and will not be in breach of the Proprietary Information and
Inventions Agreement attached hereto as Exhibit A.

 

7.3                               Employee will not, at any time, without prior
written consent of the Company:

 

(a) Directly or indirectly take any action or make or cause to be made any
statements which would disparage the reputation of the Company or any subsidiary
or affiliate of the Company, or

 

(b) Induce or attempt to influence any employee or consultant of the Company or
any of its or their subsidiaries or affiliates to terminate his or her
employment.

 

7.4                               Nothing contained in this Section 7 is
intended to supersede or alter in any way the provisions of the Proprietary
Information and Inventions Agreement attached hereto as Exhibit A.

 

8.    CONFIDENTIALITY MATTERS

 

8.1                               It is an express condition to the employment
of Employee by Company that Employee sign and deliver a Proprietary Information
and Inventions Agreement in the form attached hereto as Exhibit A concurrently
with the execution of this Agreement.

 

8.2                               The covenants contained in the Proprietary
Information and Inventions Agreement constitute separate covenants.  If in any
judicial proceeding, a court shall hold that any of the covenants set forth in
the Proprietary Information and Inventions Agreement is not permitted by
applicable laws, Employee and Company agree that such provision shall and is
hereby reformed to the maximum time, geographic, or occupational limitations
permitted by such laws.  Further, in the event a court shall hold unenforceable
any of the separate covenants deemed included herein, then such unenforceable
covenant or covenants shall be deemed eliminated from the provisions of this
Agreement for the purpose of such proceeding to the extent necessary to permit
the remaining separate covenants to be enforced in such proceeding.  Employee
and Company further agree that the covenants in the Proprietary Information and
Inventions Agreement shall each be construed as a separate agreement independent
of any other provisions of this Agreement, and the existence of any claim or
cause of action by Employee against the Company whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of any of the covenants set forth in the Proprietary Information and
Inventions Agreement.

 

6

--------------------------------------------------------------------------------


 

9.    APPLICATION OF SECTION 409A.

 

9.1.                            Notwithstanding anything set forth in this
Agreement to the contrary, no amount payable pursuant to this Agreement which
constitutes a “deferral of compensation” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code (the “Section 409A
Regulations”) shall be paid unless and until Employee has incurred a “separation
from service” within the meaning of the Section 409A Regulations.  Furthermore,
to the extent that Employee is a “specified employee” within the meaning of the
Section 409A Regulations as of the date of Employee’s separation from service,
no amount that constitutes a deferral of compensation which is payable on
account of Employee’s separation from service shall be paid to Employee before
the date (the “Delayed Payment Date”) which is first day of the seventh month
after the date of Employee’s separation from service or, if earlier, the date of
Employee’s death following such separation from service.  All such amounts that
would, but for this Section, become payable prior to the Delayed Payment Date
will be accumulated and paid on the Delayed Payment Date.

 

9.2                               Company intends that income provided to
Employee pursuant to this Agreement will not be subject to taxation under
Section 409A of the Code.  The provisions of this Agreement shall be interpreted
and construed in favor of satisfying any applicable requirements of Section 409A
of the Code.  However, Company does not guarantee any particular tax effect for
income provided to Employee pursuant to this Agreement.  In any event, except
for Company’s responsibility to withhold applicable income and employment taxes
from compensation paid or provided to Employee, Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Employee pursuant to this Agreement.

 

9.3                               Notwithstanding anything herein to the
contrary, the reimbursement of expenses or in-kind benefits provided pursuant to
this Agreement shall be subject to the following conditions: (1) the expenses
eligible for reimbursement or in-kind benefits in one taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year; (2) the reimbursement of eligible expenses or in-kind benefits
shall be made promptly, subject to Company’s applicable policies, but in no
event later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

9.4                               For purposes of Section 409A of the Code, the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.

 

7

--------------------------------------------------------------------------------


 

10.                               ACKNOWLEDGMENT

 

Employee acknowledges that he has been advised by Company to consult with
independent counsel of his own choice, at his expense, as to the entering into
this Agreement, that he has had the opportunity to do so, and that he has taken
advantage of the opportunity to the extent that he desires.  The Employee
further acknowledges that he has read and that he understands this Agreement, is
fully aware of its legal effect, and has entered into it freely based on his own
judgment and such professional advice as he has seen fit to obtain.

 

11.    ARBITRATION

 

Employee and the Company agree that in the event of any dispute concerning,
arising out of, or related in any way to this Agreement, such dispute shall be
submitted to arbitration.  Except as otherwise provided for herein, the disputes
subject to this agreement to arbitrate include, to the fullest extent allowable
by law, all potential claims between Employee and Company including, but not
limited to, breach of contract, tort, discrimination, harassment, wrongful
termination, compensation and benefits claims, constitutional claims and claims
for the violation of any local, state or federal statute, ordinance or
regulation. Arbitration proceedings may be commenced by either party by giving
the other party written notice thereof and proceeding thereafter in accordance
with the rules and procedures of the American Arbitration Association and
California law.  Any such arbitration shall take place before a single
arbitrator only in San Diego, California.  Any such arbitration shall be
governed by and be subject to the applicable laws of the State of California and
the then-prevailing rules of the American Arbitration Association (the “AAA”). 
If the parties are unable to agree on a single neutral arbitrator, the
arbitrator shall be selected pursuant to the AAA rules.  The arbitrator’s award
in any such arbitration shall be final and binding, and a judgment upon such
award may be entered and enforced by any court of competent jurisdiction.  Each
party to this Agreement understands that by agreeing to arbitrate their
disputes, they are giving up their right to have their disputes heard in a court
of law and, if applicable, by a jury.  Company shall bear the costs of the
arbitrator, the forum, and filing fees.  Each party shall bear its own
respective attorney’s fees and all other costs, unless otherwise required or
allowed by law and awarded by the arbitrator.

 

12.    VIOLATION OF THE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

The Employee agrees and acknowledges that the violation of any of the provisions
contained in the Proprietary Information and Inventions Agreement attached
hereto as Exhibit A would cause irreparable injury to the Company, the remedy at
law for any violation or threatened violation thereof would be inadequate, and
that the Company shall be entitled to temporary and permanent injunctive or
other equitable relief without the necessity of proving actual damages.  The
Employee agrees that such relief shall be available in a court of law in San
Diego, California, regardless of the arbitration provisions contained in
Section 10 of this Agreement. Additionally, Employee agrees that any violation
of the Proprietary Information and Inventions Agreement will be a basis for
Employee’s termination for Cause

 

8

--------------------------------------------------------------------------------


 

13.    MISCELLANEOUS

 

13.1                        Amendment.  This Agreement may not be modified or
amended without the express prior written consent of the Company and the
Employee.

 

13.2                        Notices.  All notices required or permitted under
this Agreement shall be in writing, shall be sent either certified mail, return
receipt requested, or by facsimile transmission and mailed or sent to the
relevant party at its address (or facsimile number) set out below (or such other
address or facsimile number as the addressee has given to the other parties in
accordance with the terms of this Section):

 

To the Company:

Lpath, Inc.

4025 Sorrento Valley Blvd.

San Diego, CA 92121

Facsimile (858) 678-0900

 

To the Employee:

Dario A. Paggiarino, M.D.

2223 Eucalyptus Avenue

Escondido, CA 92029

 

Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by certified letter,
return receipt requested, when actually delivered to the relevant party; and
(b) if given or made by facsimile, upon receipt of a transmission report
confirming receipt.

 

13.3                        Entire Agreement.  This Agreement and the Exhibits
attached hereto contain the entire agreement of the parties regarding the
employment of the Employee, and there are no other promises or conditions
regarding the Employee’s employment in any other agreement, whether oral or
written.  This Agreement shall terminate and supersede any previous employment
agreements or arrangements between Employee and Company.

 

13.4                        Assignment.  The rights and obligations of the
Company under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of the respective corporation.  Employee shall
not be entitled to assign any of his rights or obligations under this Agreement.

 

13.5                        Sections.  References herein to Sections are to the
sections in this Agreement, unless the context requires otherwise.

 

13.6                        Headings.   The section headings are inserted for
convenience only and shall not affect the construction of this Agreement.

 

13.7                        Rules of Construction.  Unless the context requires
otherwise, words importing the singular include the plural and vice versa, and
words importing a gender include every gender.

 

9

--------------------------------------------------------------------------------


 

13.8                        Severability.  Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under applicable law or rule in
any jurisdiction, such invalidity, illegality or unenforceability will not
affect any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained therein.

 

13.9                        Survival.  Any variation in salary or conditions
mutually agreed upon after the effective date of this Agreement shall not
constitute a new agreement; instead, the terms and conditions of this Agreement,
except as to such variation, shall continue in force.

 

13.10                 Waiver.  The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

 

13.11                 Interpretation.  This Agreement shall not be construed
against any party on the grounds that such party drafted the Agreement or caused
it to be drafted.

 

13.12                 Governing Law.  This Agreement shall be governed by the
laws of the State of California.  Any controversy or claim arising out of or
relating to this Agreement or the breach thereof, whether involving remedies at
law or equity, shall be adjudicated in San Diego, California.

 

13.1                        No Conflicting Agreements.  Employee represents and
warrants to the Company that he is not a party to or bound by any
confidentiality, noncompetition, nonsolicitation or other agreement or
restriction which could conflict with or be violated by the performance of
Employee’s duties to the Company under this Agreement or otherwise.  Employee
agrees that he will not disclose to the Company, use, or induce the Company to
use, any invention or confidential information belonging to any third party.
Employee understands that in the event such representation and warranty is not
absolute it would be a material violation of this Agreement and Employee would
be subject to termination for Cause.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

LPATH, INC.

 

EMPLOYEE

 

 

 

 

 

 

/s/ Scott R. Pancoast

 

/s/ Dario A. Paggiarino

Scott R. Pancoast

 

Signature

President and Chief Executive Officer

 

Dario A. Paggiarino, M.D.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LPATH, INC. EMPLOYEE HANDBOOK

 

12

--------------------------------------------------------------------------------